Case 1:16-ap-01097-VK
          Case: 18-1021, Doc
                         Document:
                             59 Filed
                                   37,02/06/19
                                       Filed: 01/31/2019
                                                 Entered 02/06/19
                                                            Page 114:44:30
                                                                   of 1                       Desc
                          Main Document     Page 1 of 1
              UNITED STATES BANKRUPTCY APPELLATE PANEL

                                     OF THE NINTH CIRCUIT
____________________________________________________________________________
     In re: LAURA KAY JAMES; JAKE
            GUILLERMO JAMES

           lllllllllllllllllllllDebtors                     BAP No. CC-18-1021-TaFKu

          ------------------------------
                                                            Bankr. No. 1:16-bk-11150-VK
 LAURA KAY JAMES; JAKE GUILLERMO                             Adv. No. 1:16-ap-01097-VK
             JAMES                                                    Chapter 7

          lllllllllllllllllllllAppellants
                                                                       FILED
                        v.
                                                                        JAN 31 2019
VIKTORIAKIRAKOSIAN; VIKTORIA KIRAKOSIAN
                                                                SUSAN M. SPRAUL, CLERK
                                                                      U.S. BKCY. APP. PANEL
          lllllllllllllllllllllAppellees                              OF THE NINTH CIRCUIT

____________________________________________________________________________

                                              JUDGMENT

ON APPEAL from the United States Bankruptcy Court for California Central - San Fernando.

THIS CAUSE came on to be heard on the record and the briefs of the parties.

ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Panel that the
judgment of the Bankruptcy Court is AFFIRMED.

                                            FOR THE PANEL,

                                           Susan M Spraul
                                            Clerk of Court
                                   By: Patti Ippolito, Deputy Clerk
